DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 28 May 2021, which claim priority to PRO 63/032,298 filed 29 May 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 recites the limitation “and seat cushion attachment element” which should be corrected to “and the seat cushion attachment element”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the seat back attachment element" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “a seat back attachment element”.
Claim 15 recites the limitation "a seat back attachment element" in lines 1-2, which introduces a lack of clarity as the “seat back attachment element” was introduced in claim 8 from which claim 15 depends.  For examination purposes, the limitation will be interpreted as “the seat back attachment element”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abreu et al. (US 2016/0347454).
- Regarding Claim 1. Abreu discloses an aircraft seat blocker (400, fig. 4 “seat divider…commercial aircraft” [0040]) comprising: 
a fabric body (419, “fabric type member” [0042]); 
a seat back attachment element disposed on the fabric body (419, “hood type portion that slips on top of the seat” [0042], the hood attaches the fabric body to the seat back); and 
a seat cushion attachment element (420) disposed on the fabric body (419, “cavity is configured to pass a seat belt through the cavity” [0041], the cavity allows attachment to the seat cushion), 
wherein the seat back attachment element (hood) and seat cushion attachment element (420) are configured to retain the fabric body (419) in an upright orientation in a middle region of an aircraft seat (402, fig. 4 illustrates the arrangement where the seat blocker is disposed in the middle region of an aircraft seat).
- Regarding Claim 2. Abreu discloses the aircraft seat blocker of Claim 1, further comprising at least one spring element (“collapsed position” [0042], the seat blocker is collapsed within the seat and upon removal is available to be arranged as needed, providing a form of a spring element) disposed along a peripheral portion of the fabric body (419).
- Regarding Claim 3. Abreu discloses the aircraft seat blocker of Claim 1, wherein the seat cushion attachment element (420) comprises a strap configured to surround a seat cushion (the seat belt is a strap which surrounds the seat cushion, as illustrated by fig. 4).
- Regarding Claim 4. Abreu discloses the aircraft seat blocker of Claim 1, wherein the seat cushion attachment (420) comprises one or more upright retention bodies (412) configured to maintain the fabric body (419) in an upright orientation with respect to a seat cushion (fig. 4 illustrates the arrangement).
- Regarding Claim 5. Abreu discloses the aircraft seat blocker of Claim 1, wherein the seat back attachment element (hood) comprises a strap configured to surround a seat back (the hood surrounds the top of the seat as illustrated by fig. 4).
- Regarding Claim 6. Abreu discloses the aircraft seat blocker of Claim 5, wherein the seat back attachment element (hood) further comprises a midline strap configured to go over the seat back and engage the strap at a posterior portion of the seat back (the hood is a continuous piece of fabric, allowing for the hood to be considered to have a midline strap of fabric which engages itself at the back of the seat).
- Regarding Claim 7. Abreu discloses the aircraft seat blocker of Claim 1, wherein the aircraft seat blocker (400) is configured to stack with other aircraft seat blockers (400) for storage (fig. 9 illustrates how the seat blocker can be folded which allows the seat blocker to be configured to stack for storage).
- Regarding Claim 8. Abreu discloses an aircraft seat divider (400, fig. 4) comprising: 
a fabric body (419); and 
a seat cushion attachment element (420 and cavity) disposed on the fabric body (419), 
wherein a seat back attachment element (hood) and the seat cushion attachment element (420/cavity) are configured to retain the fabric body (419) between neighboring aircraft seats (406/404, fig. 4 illustrates the arrangement).
- Regarding Claim 9. Abreu discloses the aircraft seat divider of Claim 8, further comprising at least one spring element (“collapsed position” [0042], the seat blocker is collapsed within the seat and upon removal is available to be arranged as needed, providing a form of a spring element) disposed along a peripheral portion of the fabric body (419).
- Regarding Claim 10. Abreu discloses the aircraft seat divider of Claim 9, wherein the spring element is configured to allow the aircraft seat divider to fold for storage (“stowed…collapsed position” [0042].
- Regarding Claim 11. Abreu discloses the aircraft seat divider of Claim 8, wherein the seat cushion attachment element (420/cavity) comprises a strap (420) configured to surround two neighboring seat cushions (the strap surrounds the two sides of the seat cushion allowing for it to surround two neighboring seat cushions with the divider in place).
- Regarding Claim 12. Abreu discloses the aircraft seat divider of Claim 8, further comprising an inter-seat friction element (the divider and seat cushion/back will inherently have friction created between them) configured to be placed between neighboring seats  (406/404) and be held in place via friction (the hood and seat belt hold the divider in place in part due to friction between the surfaces).
- Regarding Claim 13. Abreu discloses the aircraft seat divider of Claim 8, wherein the seat back attachment element (hood) comprises a strap configured to surround two neighboring seat backs (with the divider in use, effectively splitting the seat 400 into two seats, the hood, which is equivalent to a strap surrounds the two neighboring seat backs).
- Regarding Claim 14. Abreu discloses the aircraft seat divider of Claim 8, further comprising one or more armrest engaging elements (434/436) configured for attachment to armrests (430/432) of the neighboring seats (406/404, illustrated by fig. 4).
- Regarding Claim 15. Abreu discloses the aircraft seat divider of Claim 8, further comprising the seat back attachment element (419) configured to retain the fabric body in an upright orientation between neighboring aircraft seats (406/404, illustrated by fig. 4).
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        26 September 2022